



Exhibit 10.1
January 19, 2016


David N. Miller


Re:    Transition Services, Separation Agreement and Release


Dear David:


As discussed, you and Silver Bay Property Corp. (“Silver Bay” or the “Company”)
have mutually agreed that your services to Silver Bay through Doherty Employment
Group, Inc., the professional employer organization at which you are currently
employed for the purpose of providing services to Silver Bay (the “PEO”), shall
terminate effective as of February 15, 2016 (the “Termination Date”). All
references herein to Silver Bay or the Company shall include the PEO to the
extent appropriate based on the context. The purpose of this Transition
Services, Separation Agreement and Release letter (“Agreement”) is to set forth
the terms and conditions of your transition services and the specific separation
benefits that Silver Bay will provide you in exchange for your agreement to the
terms and conditions of this Agreement.


By your signature below, you agree to the following terms and conditions:


1.    Transition Services and End of Employment.


a.    You agree that effective January 19, 2016 (the “Transition Date”), you
will cease to be the Chief Executive Officer and President or any other officer
of the Company, Silver Bay Realty Trust Corp. and Silver Bay Operating
Partnership L.P. and any of their direct or indirect subsidiaries (collectively,
the “Silver Bay Entities”) and will cease to be a member of the Board of
Directors or member or manager of any of the Silver Bay Entities (the “Board”).
After the Transition Date, you will not hold yourself out as representing the
Company or otherwise attempt to bind the Company to any contractual
arrangements.


b.    Effective as of the Transition Date, you shall become a non-executive
employee of the Company and, in such position, shall provide transition services
on an as needed basis as reasonably requested by the Company until the
Termination Date (the period between the Transition Date and the Termination
Date referred to as the “Transition Period”). You will not be required to come
to the office during the Transition Period. Effective as of the Termination
Date, you will cease to be an employee of, or have any connection with, or
claims against the Company (except for payments or benefits due hereunder).


c.    During the Transition Period, subject to the compliance with the terms of
this Agreement and the reasonable requests of the Company, you shall continue to
receive your base salary during the Transition Period based on your current
annual rate of base salary of $400,000, which shall be paid in accordance with
the Company’s normal payroll practices, subject to applicable federal, state,
local and employment tax withholding. Additionally, during the Transition
Period, you will remain eligible to participate in the employee benefits offered
by the Company in





--------------------------------------------------------------------------------

Page 2




accordance with the terms of such employee benefit plans, including, without
limitation, continued vacation accrual during the Transition Period and
continued vesting until the Termination Date with respect to any outstanding
equity award granted to you pursuant to Silver Bay Realty Trust Corp.’s 2012
Equity Incentive Plan (the “Plan”) that vests based on the passage of time.


2.    Accrued Benefits.


a.    Upon your receipt of your final paycheck on the Termination Date, which
includes payment for services for the final payroll period through the
Termination Date, you will have received all wages owed to you by virtue of your
employment with Silver Bay or termination thereof.
b.    Upon your receipt of payment in the amount of $13,903.85, less applicable
deductions and withholding, which represents payment for 72.3 hours of accrued
and unused Paid Time Off (PTO) as of the Termination Date at your regular rate,
you will have received all benefits owed to you by virtue of your employment
with Silver Bay or termination thereof.


c.    During your employment with Silver Bay, you were granted 60,000 shares of
performance-based restricted stock units under the Plan as set forth in an award
agreement dated February 12, 2015 (the “Performance Equity Award Agreement”). As
of the Termination Date you will not be vested in any of the restricted stock
units granted to you pursuant to the Performance Equity Award Agreement.
Pursuant to the Plan and the terms of the Performance Equity Award Agreement,
all of the restricted stock units granted to you under the Performance Equity
Award Agreement will automatically terminate and be forfeited and canceled on
the Termination Date, and you hereby fully and forever waive and release any and
all right to such restricted stock units. During your employment with Silver
Bay, you were granted 41,507 shares of time-based shares of restricted stock
under the Plan as set forth in an award agreement dated February 12, 2015 (the
“Time-Based Equity Award Agreement”). As of the Termination Date, all shares of
restricted stock granted to you pursuant to the Time-Based Equity Award
Agreement will have vested.


d.    The COBRA period for continuation of your insurance coverage under Silver
Bay’s group plans will begin on the first day of the month immediately following
the Termination Date. Information regarding your right to elect COBRA coverage
will be sent to you via separate letter.


e.    You are not eligible for any other payments or benefits by virtue of your
employment with Silver Bay or termination thereof except for those expressly
described in this Agreement. As a result of your termination of employment
occurring prior to the payment of bonuses for the 2015 calendar year, you will
not be eligible to receive a bonus with respect to the 2015 calendar year. You
will receive the payments described in this Section 2 whether or not you sign
this Agreement. You will not receive the separation pay described in Section 3
of this Agreement if (i) you do not sign this Agreement twice – first in
connection with the Transition Date and second in connection with the
Termination Date, in each case pursuant to Section 16 below, or (ii) you









--------------------------------------------------------------------------------

Page 3




violate any of the terms and conditions set forth in this Agreement. All
payments and benefits described in this Agreement are subject to payroll taxes,
withholdings, and deductions.


3.    Separation Pay and Benefits. Specifically in consideration of your signing
this Agreement, both in connection with the Transition Date and the Termination
Date, and subject to the limitations, obligations, and other provisions
contained in this Agreement, Silver Bay agrees to the following:


a.    to pay you severance in the total gross amount of One Million Four Hundred
Thousand Dollars ($1,400,000), less applicable payroll taxes, deductions and
withholding (such aggregate amount, the “Cash Severance”). The Cash Severance
will be paid to you in a single lump sum within ten (10) business days after
Silver Bay’s receipt of a fully executed copy of this Agreement after the Second
Offer Expiration Date (as defined in Section 16), and in all events in 2016. The
payment described in this Section 3 will be considered timely if placed in the
U.S. Mail, postage prepaid, and postmarked on the date such payment is due (and
sent to your address set forth on the signature pages hereto). If the date such
payment would be due falls on a weekend or holiday, payment will be considered
timely if it is placed in the U.S. Mail, postage paid, on the next business day
following such weekend or holiday (and sent to your address set forth on the
signature pages hereto);


b.    if you timely elect continuation coverage for you and your eligible
dependents pursuant to COBRA (as defined below) with respect to Silver Bay’s
group health and/or insurance plans, to pay a portion of your COBRA premiums
equal to the amount the Company would pay for a similarly situated active
employee (the “Employer Premium Amount”) for such coverage under the group
plan(s) through August 31, 2017. Silver Bay will discontinue payments under this
Section 3.b. before August 31, 2017 if and at such time as (i) you are eligible
to enroll in a new employer’s group health and/or dental insurance program, and
you agree to promptly provide Silver Bay notice if you become eligible to enroll
in the group health and/or dental program of a new employer, or (ii) you cease
to participate, for whatever reason, in Silver Bay’s group health and/or dental
insurance plans. If Silver Bay determines, in its sole discretion, that payment
of the COBRA premiums under this Section 3.b. would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying the COBRA premiums,
Silver Bay may instead elect to pay you on the first day of each month, a fully
taxable cash payment equal to 1.8 times the Employer Premium Amount premium for
that month, subject to applicable tax withholdings (the “Special Severance
Payment”), for each remaining month during which you are entitled to receive
payment of the COBRA premiums under this Section 3.b. You may, but will not be
obligated to, use the Special Severance Payment toward the cost of COBRA
premiums. Silver Bay has the right to modify or terminate its group insurance
plans at any time and you will have the same right to participate in Silver
Bay’s group insurance plans only as is provided on an equivalent basis to Silver
Bay’s employees; and









--------------------------------------------------------------------------------

Page 4




(c)    Silver Bay shall reimburse you for your reasonable legal fees in
connection with this Agreement, up to and including the sum of ten thousand
dollars ($10,000) , such amount to be paid to you within thirty (30) days
following presentation of a detailed invoice following execution of this
Agreement.


4.    Release of Claims. Specifically in consideration of the separation pay and
benefits described in Section 3, and to which you would not otherwise be
entitled, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:


a.    You hereby do release and forever discharge the “Released Parties” (as
defined in Section 4.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with Silver Bay, or the termination of that employment, or
otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.


b.    This release includes, without limiting the generality of the foregoing,
any claims you may have for any of the following:


•
wages, bonuses, commissions, penalties, deferred compensation, vacation, sick,
and/or PTO pay, separation pay and/or benefits;

•
defamation of any kind including, but not limited to, libel, slander; invasion
of privacy; negligence; emotional distress; breach of express, implied or oral
contract; estoppel; fraud; intentional or negligent misrepresentation; breach of
any implied covenants; wrongful prosecution; assault or battery; negligent
hiring, supervision or retention;

•
wrongful discharge (based on contract, common law, or statute, including any
federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment);

•
violation of any of the following:

◦
the United States Constitution;

◦
the New York Constitution;

◦
the New York Human Rights Law, N.Y. Exec. § 290 et seq.;

◦
N.Y. Lab. Articles 5, 6, 7, 19, or 20-C, and any other New York law;

◦
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.;

◦
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.;

◦
the Older Workers Benefit Protection Act, 29 U.S.C. § 623 et seq.;

◦
Civil Rights Act of 1866, 42 U.S.C. § 1981;

◦
Civil Rights Act of 1991, 42 U.S.C. § 1981a;

◦
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;














--------------------------------------------------------------------------------

Page 5




◦
the Genetic Information Nondiscrimination Act of 2008;

◦
the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.;

◦
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.;

◦
the National Labor Relations Act, 29 U.S.C. § 151 et seq.;

◦
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.;

◦
the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.;

◦
the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; or

◦
any other federal, state or local statute prohibiting discrimination in
employment or granting rights to you arising out of the employment relationship
with Silver Bay or termination thereof;

•
any claim for retaliation; and

•
any claim for discrimination or harassment based on sex, race, color, religion,
age, national origin, disability, genetic information, or any other
legally-protected class.



c.    You hereby waive any and all relief not provided for in this Agreement.
You understand and agree that, by signing this Agreement, you waive and release
any claim to employment with Silver Bay.


d.    You are not, by signing this Agreement, releasing or waiving (i) any
vested interest you may have in any 401(k), pension, or profit sharing plan
(including without limitation the Time-Based Equity Award Agreement), by virtue
of your employment with Silver Bay, (ii) any rights or claims that may arise
after the Agreement is signed for the second time following your Termination
Date, (iii) the post-employment separation pay and benefits specifically
promised to you in Section 3 of this Agreement and non-disparagement covenant
set forth in Section 7(c) of this Agreement , (iv) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, (v) the
right to apply for state unemployment compensation benefits, (vi) the right to
file a charge of discrimination with a governmental agency such as the Equal
Employment Opportunity Commission (although you agree that you will not be able
to recover any award of money or damages if you file such a charge or have a
charge filed on your behalf) or to testify, assist, or participate in an
investigation, hearing, or proceeding conducted by such an agency, or (vii) any
rights you have under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). For the avoidance of doubt, you are not releasing your common law,
contractual, statutory or other rights to indemnification arising from, or in
connection with, your employment with, or service as an officer or director of,
the Silver Bay or in connection with your performance of transition services
hereunder. Company agrees to indemnify you for any work you perform through the
Termination Date to the fullest extent permitted by applicable law.


e.    The “Released Parties,” as used in this Agreement, shall mean Silver Bay
Property Corp., Silver Bay Realty Trust Corp., Silver Bay Operating Partnership
L.P. and their related and affiliated entities and subsidiaries, Doherty
Employment Group, Inc. and its and their present and former officers, directors,
shareholders, trustees, employees, agents, insurers, attorneys, representatives
and consultants, and the successors and assigns of each, whether in their
individual







--------------------------------------------------------------------------------

Page 6




or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of Silver Bay, in their official and individual capacities.


5.    Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, Silver Bay
are the sole property of Silver Bay. You agree and represent that, by the
Termination Date, (a) you will have returned to Silver Bay all of its property
(whether or not confidential or proprietary), including but not limited to, all
customer records, and all Silver Bay documents, materials, emails, and texts
concerning Silver Bay from any and all personal media (including, but not
limited to, personal computers, Blackberries, PDA’s, cell phones, etc.), whether
on computer disc, hard drive or other form, and all copies thereof, within your
possession or control, and (b) following your returning of all the
above-described property, you then deleted or otherwise destroyed all Silver
Bay-related information, including deleting such information from all your
personal media. For the avoidance of doubt, during the Transition Period, you
may retain and use your computer and such other property as is necessary for you
to perform any services requested hereunder.


6.    Confidential and Proprietary Information. You acknowledge and agree that
you have had access in your employment with Silver Bay to confidential and
proprietary information of Silver Bay and further acknowledge and agree that the
release or disclosure of any confidential or proprietary information will cause
Silver Bay irreparable injury. You acknowledge that you have not used or
disclosed (other than for Silver Bay’s sole benefit during your employment with
Silver Bay), and agree that you will not at any time use or disclose, directly
or indirectly, to any other entity or person, any confidential or proprietary
information of Silver Bay, unless such information becomes publicly known other
than through your breach of this Agreement, either directly or indirectly. For
purposes of this Agreement, the term “confidential or proprietary information”
will include, but not be limited to, customer lists and information pertaining
to customer lists; contact lists; and information about the personal or business
affairs of Silver Bay’s customers, vendors, or employees.


7.    Confidentiality; Non-Solicitation and Nondisparagement.


a.    You promise and agree not to discuss or disclose, directly or indirectly,
in any manner whatsoever, any information regarding either (i) the contents or
terms of this Agreement, or (ii) the substance and/or nature of any dispute
between Silver Bay and any employee or former employee, including yourself. You
agree that the only people with whom you may discuss this confidential
information are your legal and financial advisors and your spouse, if
applicable, provided they agree to keep the information confidential, or as
required by law unless such information becomes public other than through breach
of this Agreement by you, either directly or indirectly.


b.    For the one year period following your Termination Date, you shall not
directly or indirectly, personally or through others, solicit, recruit or
attempt to solicit or recruit (on your own behalf or on behalf of any other
person or entity) either (i) any employee or any consultant





--------------------------------------------------------------------------------

Page 7




of the Company or any of the Company’s affiliates or (ii) the business of any
customer of the Company or any of the Company’s affiliates on whom you called or
with whom you became acquainted during your employment. You represent that you
(i) are familiar with the foregoing covenant not to solicit, and (ii) are fully
aware of your obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
c.    You promise and agree not to make or induce any other person to make
derogatory or disparaging statements of any kind, oral or written, regarding the
Released Parties (as defined in Section 4.e.) to any person or organization
whatsoever. Silver Bay, as an entity, shall not, and it shall direct the
executive officers and directors of Silver Bay to not, make or induce any other
person to make derogatory or disparaging statements of any kind, oral or
written, regarding you in a manner likely to be harmful to your business or
personal reputation; provided that the forgoing shall not prevent Silver Bay
from making truthful statements in public filings as required by applicable law.


d.    Provided, however, that nothing in this Section or elsewhere in this
Agreement will limit (i) your or Silver Bay’s obligation to give truthful
testimony or information to a court or governmental agency when required to do
so by subpoena, court order, law, or administrative regulation, or (ii) your
legal right to testify, assist, or participate in an investigation, hearing or
proceeding conducted regarding a charge of discrimination filed with a
governmental agency.


8.    Cooperation. In further consideration for the Cash Severance and other
severance benefits described in this Agreement, you agree you will, at Silver
Bay’s request and upon reasonable notice:


a.    Answer Silver Bay’s reasonable business-related inquiries within your
knowledge and related to your employment with Silver Bay.


b.    Provide assistance to, and fully cooperate with, Silver Bay in connection
with any claim, investigation, dispute, litigation, or proceeding arising out of
matters within your knowledge and related to your employment with Silver Bay at
mutually agreeable times and places. Your cooperation will include, but not be
limited to, providing truthful information, declarations, and/or statements to
Silver Bay, meeting with attorneys or other representatives of Silver Bay, and
preparing for and giving depositions or testimony. You agree to promptly notify
Silver Bay as immediately as possible if you are subpoenaed or otherwise
required or asked to testify in any proceeding involving Silver Bay so it has
sufficient time to move to quash or otherwise lawfully prevent such testimony.
Silver Bay agrees to reimburse you for your reasonable expenses associated with
any such cooperation, including reimbursing you for your reasonable and
documented time spent providing such assistance at an hourly rate to be mutually
agreed upon.


9.    Remedies. If you breach any term of this Agreement, Silver Bay will be
entitled to its available legal and equitable remedies.







--------------------------------------------------------------------------------

Page 8




10.    Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as an admission by Silver Bay or you of any
liability or unlawful conduct whatsoever. Silver Bay and you specifically deny
any liability or unlawful conduct.


11.    Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of Silver Bay. The rights and
obligations of this Agreement will inure to the successors and assigns of Silver
Bay.


12.    Enforceability. If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court will modify
such term to make it enforceable to the maximum extent possible. If the term
cannot be modified, the parties agree that the term will be severed and all
other terms of this Agreement will remain in effect.


13.    Law Governing. This Agreement will be governed and construed in
accordance with the laws of the State of Minnesota.
 
14.    Full Agreement. This Agreement contains the full agreement between you
and Silver Bay and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties. Notwithstanding the foregoing, at all times
in the future, you will remain bound by the Confidentiality, Nonsolicitation,
and Inventions Agreement entered into by and between you and the Company
effective September 30, 2014 (the “Confidential Information Agreement”), a copy
of which is attached hereto as Attachment A.


15.    Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 4, and understand that the release of claims is a
full and final release of all claims you may have against Silver Bay and the
other entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.


16.    Expiration of Offer. You must execute this Agreement twice to accept this
offer. You will need to execute this Agreement (x) first within five (5) days of
the Transition Date (the “First Offer Expiration Date”) and (y) second within
five (5) days of the Termination Date (the “Second Offer Expiration Date” and
together with the First Offer Expiration Date, the “Offer Expiration Dates”). If
you fail to execute this Agreement prior to both Offer Expiration Dates, the
offer contained in this Agreement will automatically expire at midnight on the
Offer Expiration Date for which you failed to timely execute this Agreement.
After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, you should evidence your agreement to the
terms of this Agreement by dating and signing both copies no later than the
applicable Offer Expiration Dates. After each time you sign the Agreement, you
should promptly return one copy of this Agreement to Dan Buechler, General
Counsel and Secretary, Silver









--------------------------------------------------------------------------------

Page 9




Bay, 3300 Fernbrook Lane North, Suite 210, Plymouth, MN 55447. You should keep
the other copy for your records. If you do not sign this Agreement by either of
the Offer Expiration Dates and promptly return it to Dan Buechler, then the
offer contained in this Agreement will automatically be revoked and you will not
receive the severance benefits described in Section 3 of the Agreement.


17.    Certain Information and Representations. You hereby represent and warrant
that you are unaware of (1) any claims that have been threatened or asserted
against the Company that are not already known to in-house legal counsel or (2)
any fraud or suspected fraud involving the Company, management or other
employees.


[Signature Page Follows]







--------------------------------------------------------------------------------

Page 10




Thank you for your service to Silver Bay. We wish you well in your future
endeavors.


Sincerely,




SILVER BAY PROPERTY CORP.




/s/ Thomas Brock                    
By     Thomas Brock                    
Its     CEO                        


[Company Signature Page to Miller Transition Services, Separation Agreement and
Release]





--------------------------------------------------------------------------------

Page 11




ACKNOWLEDGMENT AND SIGNATURE


First Expiration Date: By signing below, I, David N. Miller, acknowledge and
agree to all of the following:


•
I have had adequate time to consider whether to sign this Transition Services,
Separation Agreement and Release.

•
I have read this Transition Services, Separation Agreement and Release
carefully.

•
I understand and agree to all of the terms of the Transition Services,
Separation Agreement and Release.

•
I am knowingly and voluntarily releasing my claims against Silver Bay and the
other persons and entities defined as the Released Parties, except to the extent
otherwise provided in Section 4.d. of the Agreement.

•
I have not, in signing this Agreement, relied upon any statements or
explanations made by Silver Bay except as for those specifically set forth in
this Transition Services, Separation Agreement and Release.

•
I intend this Transition Services, Separation Agreement and Release to be
legally binding.

•
I am signing this Transition Services, Separation Agreement and Release on or
after the Transition Date.



Accepted this 19th day of January, 2016


/s/David N. Miller    
David N. Miller


Second Expiration Date: By signing below, I, David N. Miller, acknowledge and
agree to all of the following:


•
I reaffirm all of the above points above that I acknowledged in connection with
my initial signature on this Agreement following the Transition Date, but prior
to the Termination Date.

•
I am signing this Transition Services, Separation Agreement and Release on or
after my last day of employment with Silver Bay.



Accepted this 15th day of February, 2016


/s/David N. Miller    
David N. Miller


[Signature Page to Miller Transition Services, Separation Agreement and Release]



